Citation Nr: 0703710	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-22 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2003 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in 
Buffalo, New York (RO).

Procedural history

The veteran served on active duty from October 1961 to April 
1966.

In the December 2003 rating decision, the RO denied service 
connection for hearing loss and tinnitus.  The veteran 
disagreed with that decision and perfected an appeal.  In 
March 2006, the Board remanded the case for further 
evidentiary development.


FINDINGS OF FACT

1. A preponderance of the competent medical evidence of 
record demonstrates that the veteran's bilateral hearing loss 
is not attributable to his period of active military service.

2.  A preponderance of the competent medical evidence of 
record demonstrates that the veteran's tinnitus is not 
attributable to his period of active military service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.385 (2005).

2.  The criteria for the establishment of service connection 
for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service-connection for bilateral hearing 
loss and tinnitus.  Essentially, he contends that he suffered 
ear damage due to exposure to naval gunfire during service, 
and that such acoustic trauma led to his currently diagnosed 
hearing loss and tinnitus.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  


The veteran was informed in an October 2003 letter that to 
establish entitlement to service connection, the evidence 
must show: 

1.  An injury in military service, or a disease 
that began in or was made worse during military 
service.

2.  A current physical or mental disability.

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.

See the October 2003 VCAA letter, page 5.

The October 2003 letter informed the veteran of the typical 
kinds of evidence that could be used to support the claim, 
such as medical records, a statement from his doctor, his 
statements and statements of others who could observe his 
symptoms.  These notices satisfy the VCAA obligation to 
inform a claimant of the evidence required to substantiate a 
claim. 

The veteran was informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim.  The veteran was also informed that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as he provided sufficient 
information to allow VA to obtain them.

The Board also notes that the veteran was informed in a 
July 2006 VCAA letter that if he had any additional 
information or evidence to send it to VA or tell them 
about it.  In essence, the veteran was asked to "give us 
everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  


In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first two elements, veteran status and 
existence of a disability, are not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of the veteran's 
claim of entitlement to service connection.  In other words, 
any lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  

Furthermore, and crucially the veteran was specifically 
informed of element (4), disability rating and element (5), 
effective date, in July 2006 Dingess letter.  

The veteran's claim of entitlement to service connection was 
denied based on a lack of evidence as to element (3) 
relationship of the veteran's disability to his military 
service.  As explained above, he has received proper VCAA 
notice as to his obligations and those of VA with respect to 
that crucial element.  The Board thus finds that the veteran 
has received proper notice in accordance with Dingess.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained reports of VA and private treatment of the veteran, 
which will be discussed below.  Additionally, the veteran was 
provided with a VA examination in May 2006.  The report of 
the medical examination reflect that the examiners recorded 
the veteran's past medical history, noted his current 
complaints, conducted appropriate physical examination and 
rendered an appropriate diagnosis and opinion.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  The 
veteran indicated in the June 2004 VA Form 9 that he did not 
want a hearing before a Veterans Law Judge.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board will therefore proceed to a decision on the merits.  


Pertinent Law and Regulations

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection -- hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2006).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. See Hensley, 
supra.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record. 
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Analysis

Because hearing loss and tinnitus are in some ways related 
medically, and because the outcome as to both issues involves 
the application of virtually similar law to identical facts, 
the Board will address the two issues together.

The veteran contends that he was exposed to the loud noise 
made by the firing of naval guns during service, and that 
such noise exposure  caused his current tinnitus and hearing 
loss. 

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

With regard to element (1), the medical evidence of record 
consists of a December 2003 examination by Dr. D.S., Au.D., 
and a May 2006 VA examination.  Both examinations establish 
that the veteran has bilateral hearing loss.  Additionally, 
the VA examiner diagnosed the veteran with tinnitus.  Thus, 
element (1) is satisfied as to both claims.

With regard to element (2), evidence of an in-service 
incurrence of a disease or injury causing hearing loss, the 
Board will address disease first.  The veteran's service 
medical records do not indicate that he was treated for 
complaints of hearing loss or tinnitus during service. 
Indeed, the veteran's January 1966 separation physical record 
indicates the veteran had normal hearing.

Regarding evidence of an in-service injury, the sole evidence 
of record are the statements of the veteran.  He states that 
he was a Gunner's Mate and a member of a 40 mm gun mount 
crew, stationed between two guns.  He stated that he 
occasionally did not use any hearing protection when the guns 
were fired.  
The Board has no reason to doubt the veteran's veracity as to 
this matter.  Accordingly, for purposes of this analysis, the 
Board finds that element (2) is arguably met.

The crux of this case is whether there is evidence of element 
(3), medical evidence of a nexus between the claimed in-
service injury and the current disability.  

A thorough review of the entire record reveals that the only 
credible nexus evidence is the opinion rendered by the May 
2006 VA examiner.  Dr. P.S., Au.D., made the following 
conclusion (after finding that the veteran's left ear hearing 
loss was greater than his right ear hearing loss):

Hearing loss is NOT as [at] least as likely as not 
to be related to military noise exposoure [sic] due 
to asymmetry (noise affects both ears equally - 
veteran has no history of single/multiple noise or 
blast to left ear).  [Emphasis as in original.]

Similarly, the examiner made the following conclusion 
regarding the etiology of the veteran's tinnitus after noting 
that the veteran stated the onset of the tinnitus was during 
approximately late-1970's or early 1980's:

Tinnitus is NOT as [at] least as likely as not to 
be related to military noise exposure due to date 
of onset.  [Emphasis in original].

The Board examiner's conclusion, therefore is that neither of 
the veteran's claimed disabilities is related to exposure to 
noise in the military.

The Board observes that the veteran has submitted a December 
2003 audiologic consultation report from Dr. D.S., Au.D, and 
an attached cover letter from Dr. E.D., M.D.  The 
consultation report indicates that the veteran stated that he 
served as a gunner's mate for three years of his more than 
four year enlistment, and that he was "positioned between 
two 40 mm machine guns without hearing protection."  The 
report also states: "He [the veteran] is hoping that a 
portion of his hearing loss can be attributed to military 
service so that he can receive compensation."  
Notwithstanding what is obviously prompting by the veteran, 
Dr. D.S. did not provide an opinion whether the veteran's 
hearing loss was attributable to an event occurring during 
service.  

There is evidence which is arguably in the veteran's favor. 
E.A. D.-O., M.D. stated in a January 2004 letter that the 
veteran had hearing loss, and that the sensorineural 
component "can be" secondary to his history of loud noise 
exposure.  [Like the VA examiner, Dr. E.A.D.-O. indicated 
that the veteran's left ear hearing loss was worse than the 
right.]  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing 
Madden, recognized that the Board had inherent fact-finding 
ability.  In addition, the Court has declared that in 
adjudicating a claim the Board has the responsibility to 
weigh and assess the evidence.  See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).  

In such an assessment of medical evidence, the Board can 
favor some medical evidence over other medical evidence so 
long as the Board adequately explains its reasons for doing 
so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Court instructed 
that the Board should assess the probative value of medical 
opinion evidence by examining the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005); Guerrieri, supra, at 470-71.

In this case, Dr. E.A. D.-O.'s opinion somewhat vaguely 
indicates that the veteran's  
hearing loss "can be" related to loud noise exposure.  
[Tinnitus was not mentioned.]    
Such an opinion, abstractly phrased as it is, carries little 
weight of probative value.  
See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim.].  In addition, Dr. E.A. D.-
O.'s statement does not indicate how he reached the 
conclusion that the veteran's "can be" caused by the in-
service noise exposure.  There is no indication that Dr. E.D. 
examined the veteran.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].
 
In contrast, the VA examiner provided reasons for the 
conclusions reached by her, namely that hearing loss and 
tinnitus were not related to in-service noise exposure.  The 
Board further observes that the VA examiner's opinion, 
particularly with respect to tinnitus but also with respect 
to hearing loss, appears to be congruent with the veteran's 
medical history, which does not show any problems in service 
or for decades thereafter.  The Board finds that the VA 
examiner's report is more probative than the opinion of Dr. 
E.D.

To the extent that the veteran himself contends that the 
noise exposure he experienced in service caused his hearing 
loss and tinnitus, it is well established that lay persons 
without medical training, such as the veteran, are not 
competent to attribute symptoms to a particular cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

Thus, the Board finds that a preponderance of the medical 
evidence of record demonstrates that the veteran's hearing 
loss and tinnitus are not attributable to his naval service.  
Element (3) has not been met, and the claim fails on that 
basis.

In conclusion, for reasons and bases expressed above the 
Board has determined that   a preponderance of the evidence 
is against the veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  The 
benefits sought on appeal are denied.



ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


